UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-4407



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOBIAS VONDREA ARTIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-cr-00296)


Submitted:   January 2, 2008                 Decided:   March 10, 2008


Before WILLIAMS, Chief Judge, SHEDD, Circuit Judge, and Liam
O’GRADY, United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


Joshua W. Willey, Jr., MILLS & WILLEY, New Bern, North Carolina,
for Appellant. George E. B. Holding, United States Attorney, Anne
M. Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jobias Vondrea Artis was indicted by a federal grand jury on

four counts including: conspiracy to commit armed bank robbery, in

violation of 18 U.S.C. § 371 (count one); receipt and possession of

stolen bank monies, in violation of 18 U.S.C. § 2113(c)(count two);

aiding and abetting an armed bank robbery in violation of 18 U.S.C.

§§ 2113(a), 2113(d) and 2(count three); and aiding and abetting the

use and carrying of a firearm during and in relation to a crime of

violence, and possession of a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A) and 2 (count

four).    Thereafter, Artis moved to suppress the statements made by

him on August 17, 2005, during two separate interviews at the

Goldsboro    Police     Department.     The   district      court   adopted   the

recommendation of the magistrate judge and denied the Defendant’s

motion to suppress, finding no error in the magistrate judge’s

decision, which was based largely on credibility assessments.

Finding     that     Artis’    objections     deal    exclusively     with    the

credibility determinations of the district court in which we find

no error, we affirm.



                                        I.

     On     August    17,     2005,   officers   of   the    Goldsboro   Police

Department were dispatched to a bank robbery in progress at the

Branch Banking and Trust (“BB&T”) on West Grantham Street in

                                         2
Goldsboro, NC. The officers were notified that the suspect may have

been driving a gray Dodge Magnum vehicle. The officers were also

given a physical description of Artis, and were informed that he

may have been involved in the robbery in some way.

     Later in the same day, the investigating officers were eating

lunch when they observed a Dodge Magnum pull into the parking lot

behind the restaurant where they were sitting and park directly in

front of a nearby Radio Shack. Detective David Cloutier entered the

Radio Shack and observed Artis in the front of the store. At this

time, Detective Cloutier asked Artis if he would step outside of

the store and speak with him, which Artis agreed to do. During this

discussion, Artis was informed that the money stolen from the BB&T

could   be   recorded   and   traced.   In   response,   Artis,   without

hesitation, pulled a large sum of money out of his pocket and

handed it to Detective Cloutier. In addition, Artis volunteered

that he had several thousand dollars at his residence that were

given to him by co-defendant, Warren Baker. Artis offered to

accompany the officers to his residence in order to retrieve these

proceeds.

     During the progress of this conversation, Investigator Chad

Calloway of the Goldsboro Police Department arrived at the Radio

Shack. Calloway asked Artis if he would be willing to make a

written statement at the police station and he indicated that he

would be willing to do so. After agreeing to make a statement,


                                    3
Artis requested to drive to his residence in his own vehicle to

retrieve    the     money.   The    officers      informed     him    that    it    was

preferable that he accompany them in their unmarked police vehicle,

rather than drive his own vehicle to his residence. Nonetheless,

Artis was advised at this time that he was not under arrest, nor

was   he   placed    in   any    sort     of   physical   restraints.        With   the

understanding that his compliance was entirely voluntary, Artis

agreed to ride with the officers to his residence and retrieve the

money given to him by Baker. Before arriving at his residence, the

officers read a form to Artis, which he signed, acknowledging that

he consented to the search of his home. At his home, Artis

retrieved approximately $16,000.00 and handed it over to the

officers.

      At this time, Artis was driven to the Goldsboro Police Station

with no physical restraints imposed upon him. Artis was again

advised that he was not under arrest and that his cooperation in

the matter was appreciated. When he arrived at the police station,

Artis was duly informed that he was free to leave before being

interviewed by Investigator Calloway. Artis was not advised of his

rights under Miranda v. Arizona, 384 U.S. 436 (1966), prior to this

interview.

      Following Investigator Calloway’s interview with Artis, he

interviewed    Artis’     co-defendant         Varn,   and   became   increasingly

concerned     with    the       various    discrepancies       between       the    two

                                           4
statements. Based on these concerns, Investigator Calloway decided

to interview Artis for a second time, informing Artis that he was

under   arrest   before   commencing   the   interview.   Following   the

effectuation of his arrest, Artis was first advised of his Miranda

rights. Artis was provided with a form explaining his Miranda

rights, which listed his rights in a series of bullet points. The

form was read line-by-line to Artis, and he was instructed after

each bullet point to indicate whether or not he understood this

right. If he understood, Artis was verbally instructed to say yes

or write yes and initial after the bullet corresponding to the

right on the waiver form. Following this procedure, Artis was

informed of all of his Miranda rights and indicated that he

understood all of his rights, by verbally answering yes, writing

yes, and initialing after each yes. Artis agreed to waive his

Miranda rights at this time and was interviewed for the second

time.

     The statement that resulted from his second interview was

typed and shown to Artis, following which he read and signed the

statement. Artis did not indicate that he was unable to read the

statement or needed additional clarification.



                                 II.

     Artis’ first claim on appeal that his statement was taken in

violation of his Miranda rights, restates the argument raised and

                                   5
rejected by the district court at the suppression hearing.                 When a

suppression motion has been denied, we review the evidence in the

light most favorable to the Government. See United States v. Han,

74 F.3d 537, 540 (4th Cir. 1996) (noting that the evidence must be

construed in the manner most favorable to the prevailing party

below). We review the district court’s factual findings underlying

the adjudication of a motion to suppress for clear error, and the

district court’s legal determinations de novo. United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

      Artis’ challenge to the denial of his motion to suppress rests

primarily on his position that the district court erred in reaching

its credibility determinations. We have reviewed the transcript of

the   suppression   hearing   and   find   that    it   fully        supports   the

findings of the magistrate judge in regard to the credibility of

witnesses, including Artis, Detective Cloutier, and Investigator

Calloway.    The    reviewing   court     must   give    due    regard    to    the

opportunity of a trial court to judge the credibility of witnesses.

Fed. R. Civ. P. 52(a); see also Columbus-America Discovery Group v.

Atlantic Mut. Ins. Co., 56 F.3d 556, 567 (4th Cir. 1995)(absent

extraordinary   circumstances,      the    court    does       not    review    the

factfinder’s credibility determinations); see also United States v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).              Considering that the

factual issues involved in a motion to suppress are reviewed for

clear error, and that we have found that the district court’s


                                     6
credibility determinations are not clearly erroneous, Artis’ appeal

regarding his motion to suppress fails.



                                     III.

       Artis also challenges the district court’s imposition of a

sentencing enhancement, subsequent to a jury trial in which the

jury found him guilty of Counts I, III, and IV of the indictment.

The sentencing enhancement imposed by the district court, pursuant

to United States Sentencing Guidelines Section U.S.S.G. § 3B1.1(c),

provides for a two-level enhancement where the defendant is an

organizer or leader in criminal activity. U.S.S.G. § 3B1.1(c).             We

review sentences for abuse of discretion. Gall v. United States,

128 S. Ct. 586 (2007). A district court’s determination of a

defendant’s role in the offense is a factual finding, reviewed for

clear error. United States v. Jones, 356 F.3d 529, 538 (4th Cir.

2004).

       We find the facts wholly sufficient for the district court to

find   a   two-level   enhancement    for   an   aggravating   role   in   the

offense. The district court found that Artis’ co-defendants were

credible witnesses and adopted their statement of events to find

that Artis played a leadership role in these criminal activities

and that a two-level enhancement was warranted in establishing his

advisory guideline sentencing range. Again, we will not second

guess the credibility assessments of a district court, nor will we

                                       7
set aside factual determinations unless they are clearly erroneous.

Id.   Similarly, “the credibility of a testifying co-conspirator is

for a sentencing judge to assess.” United States v. Fisher, 58 F.3d

96, 100 (4th Cir. 1995). The record supports the conclusion of the

district court and forecloses the possibility of clear error. We

conclude that the district court properly applied the enhancement

in calculating Artis’ advisory guideline range and imposed a

sentence that was within that range.     Accordingly, the district

court’s sentence was not an abuse of discretion and we affirm the

district court’s imposition of a two level enhancement under

U.S.S.G. § 3B1.1.


                                IV.

      In conclusion, we find that the district court was not clearly

erroneous in denying Artis’ motion to suppress and in applying the

appropriate sentencing enhancement. As such, we affirm Artis’

conviction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 8